United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1176
                                   ___________

Steve Skinner,                          *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
State Farm Mutual Automobile            *
Insurance Company,                      *      [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                         Submitted: December 4, 1998
                             Filed: December 7, 1998
                                 ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

       Steve Skinner appeals from the District Court’s1 grant of summary judgment to
his former employer in his age discrimination action. After carefully reviewing the
record and the parties’ submissions, we conclude the District Court did not err in
granting summary judgment for the reasons it stated. Accordingly, we affirm. See 8th
Cir. R. 47B.

      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-